DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the implied language, the language indicating benefits and the legalistic language.  Correction is required.  See MPEP § 608.01(b).
“The present invention…”
“…can obtain road details in real-time in any weather, illumination, visibility etc.”
“means of”

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Missnumbered claims 3-9 should be renumbered 5-11.
Claims missnumbered 13-20 should be renumbered 12-19.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 (11) & 16 (17) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 9 (11) & 16 (17) are not adequately disclosed in the specification or shown on the drawings.  Discovery and response signaling are discussed but not with regard to “two way communications”. In fact, the examiner could not find any discussion about “two way communications” with regard to anything let alone discovery and response signaling.  The examiner is unclear how the signaling (discovery & response) provides for two way communication. Are the two way communications between signaling and response or between something else like active and passive components?  
Further, the specification discusses “weather” but says noting about anything “ambient”; “environment” is only mentioned once and not with anything having to do with anything ambient and the word illumination isn’t mentioned at all.  

There are many factors (“Wands factors”)to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
The breadth of the claims;
The breadth of this claim is undetermined because many of the terms are not described in the specification. 
The nature of the invention; 
The nature of this invention is a wireless vehicle control system.
The state of the prior art; 
The state of the prior art seems to be well developed especially in the last 10 years.
The level of one of ordinary skill;
Someone with at least a bachelors degree in engineering.  
The level of predictability in the art; 
The level of predictability is fairly well developed since there has been a lot of IP activity in this technology in the last 10 years.
The amount of direction provided by the inventor; 
No direction provided. Claim terms and phrases are not discussed in the specification nor any guidance on how to use knowledge of the art to figure out.  
The existence of working examples; 
No working examples provided shedding light on this claim.   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	The amount of experimentation therefore would be undue.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 (mis numbered claims renumbered) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1 line 4 it is not understood to what component(s) the phrase “…comprising a first processor, a first memory…” is associated with.  The examiner will interpret the phrase to be referring to the “active devices” previously recited.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-10, 12 (as best understood) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zack.
A system comprising (abstract): 
a plurality of devices deployed with respect to a section of roadway (fig. 1); wherein 
a first subset of the plurality of devices are active devices (“active lane markers 102”, “402”, “502”, “502a b”), each active device of the plurality of 
devices associated with a predetermined element of the roadway comprising a first processor (108), a first memory (“marker memory 318”) storing first executable instructions (“Active lane markers 102 each comprise a number of sensors, a data transmitter, and a data receiver.”; “Marker memory 318 may further store instructions operable to be executed by marker processor 316.” ¶0033) for execution by the first processor and first transceiver operating according to the predetermined wireless protocol (fig. 1 ¶0018 “control center transceiver 110 utilizes a wireless communication protocol”); 
a second subset of the plurality of devices are passive devices, each passive device of the plurality of devices associated with a predetermined element of the roadway (¶0016 “outer lane lines 104, such as conventional passive paint lines.”, ¶0038 “presence indicator 328b may advantageously comprise a passive implementation, such as an RFID tag”); 
the first executable instructions when executed by the first processor configure an active device to execute a first process (¶0017 “Active lane markers 102 are in operable communication with traffic analysis processor 108 via control center transceiver 110…. The guidance data is utilized by the active lane markers 102 to transmit vehicle signals to supported vehicles 112 within an appropriate range of the active lane marker 102.”) comprising: 
receive a discovery signal from a second transceiver (¶0035 & fig. 3 discloses active lane marker 102 transmitting data to transceiver 110; “dongle 200”) operating according to the predetermined wireless protocol associated with a vehicle (112…510) upon the section of roadway (100, 400 & 500); 
compile data for transmission in dependence upon the element of the roadway with which the active device is associated (¶0020 & ¶0037 “control center 106 receives data indicating such conditions, along roadway 100,”); and 
transmit the compiled data with the first transceiver as a response signal to the second transceiver (¶0017, ¶0033 & ¶0034).

Claim 2 Zack discloses that the vehicle is autonomous (¶0019 “vehicle 112 may provide a fully autonomous driving experience”).  
Claim 4 Zack discloses that the predetermined element of the roadway with which an active device of the plurality of devices is associated is selected from the group comprising a traffic light (¶0029 “traffic light preemption signals”), a traffic sign, a parking sign, a traffic cone, and a bus stop.
Claim 
Claim 
Claim 
Claim 
Claim 
Claim st sentence).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Zack.
Zack discloses a predetermined element of the roadway with which a passive device of the plurality of devices is associated (¶0016 “outer lane lines 104, such as conventional passive paint lines.”, ¶0038 “presence indicator 328b may advantageously comprise a passive implementation, such as an RFID tag”).  But not the predetermined device is selected from the group comprising a traffic light, a traffic sign, a parking sign, a traffic cone, a bus stop.
Before the effective filing date of the claimed invention it would have been well known to include one or more of the passive ubiquitous passive devices recited in claim 7. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-15 and 17-19 (mis numbered 14-20) are allowed over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoofard et al and Duksta et al teach vehicle control systems with many of the same components as the examined invention.  
In a joint application with no power of attorney to either a registered practitioner or joint inventor, the applicant whose name first appears in the papers receives the correspondence, unless other instructions are given. All applicants must sign the replies. See MPEP §§ 402 and 714.01(a).  
403.01b
	
Also keep in mind that the applicant should use the “Certificate of Mailing and Transmission” form whenever sending something into the office.  This form can be found online by just typing “PTO/SB92” into a search engine.  Also, the applicant can use the “Authorization for Internet Communications…” form if he wants to communicate by email with the examiner.  This form can be found online by just typing “PTO/SB439” into a search engine.  

Pro se applicants should be aware that they are responsible for notifying the USPTO if they change their mailing address. See Manual of Patent Examining Procedure (MPEP) section 601.03. The USPTO provides a form for this change and it is PTO/AIA /122. This form can be located by entering this form designation in any search engine. 

Because the US Patent Office grants patents affording applicants exclusionary rights to make, sell, use or import subject matter twenty (20) years from the date of the filing of the patent application, any amendments made to the application must be previously supported by the originally filed application papers which establish that filing date.  Amendments submitted to a patent application NOT previously supported by the originally filed documents are considered “new subject matter” and are NOT entered into the application.  

See MPEP 2163.06 “Stated another way, information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649